COURT OF APPEALS OF VIRGINIA


              Present: Judges Malveaux, Ortiz and Causey
UNPUBLISHED


              Argued by videoconference


              SAMUEL WAYNE HALE
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 0112-22-3                              JUDGE MARY BENNETT MALVEAUX
                                                                              DECEMBER 20, 2022
              COMMONWEALTH OF VIRGINIA


                                     FROM THE CIRCUIT COURT OF FLOYD COUNTY
                                               K. Mike Fleenor, Jr., Judge

                               Ryan D. Hamrick (Hamrick & Hamrick, P.C., on brief), for
                               appellant.

                               Rebecca M. Garcia, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Upon his guilty pleas, the trial court convicted Samuel Wayne Hale (“appellant”) of

              malicious wounding of a law enforcement officer, in violation of Code § 18.2-51.1, use of a firearm

              in the commission of malicious wounding of a law enforcement officer, in violation of Code

              § 18.2-53.1, and three counts of attempted capital murder of a law enforcement officer, in violation

              of Code §§ 18.2-31(A)(6) and -25.1 Appellant argues that the trial court erred by granting the

              Commonwealth’s motion to amend the code sections referenced in the attempted capital murder




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      Appellant’s indictments were returned in January 2020 and alleged attempted capital
              murder. Effective July 1, 2021, the General Assembly abolished capital punishment and
              amended Code § 18.2-31 to define premeditated murder committed with specified factors as
              “aggravated” rather than “capital” murder. See Acts 2021, Spec. Sess. I, chs. 344, 345.
              Simultaneously, the felony attempt statutes, Code §§ 18.2-25 and -26, were amended to remove
              language referring to attempts to commit capital and noncapital offenses. Id.
indictments while he was awaiting sentencing. For the following reasons, we affirm the trial court’s

judgment.

                                         I. BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Poole v. Commonwealth,

73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)).

       At appellant’s plea hearing, the Commonwealth proffered evidence that after appellant fled

an attempted traffic stop on October 11, 2019, he fired multiple shots from a pistol at three deputies

from the Floyd County Sheriff’s Office. Appellant’s gunfire struck one deputy in the hand and

struck the vehicles of the other deputies. Appellant eventually surrendered to police and told them

that he had decided to “do something stupid” by fleeing from the attempted traffic stop. He also

admitted that he had “thr[o]w[n] some shots” at all three officers.

       Appellant was indicted for the offenses noted above.2 Each attempted murder indictment

was captioned “attempted capitol [sic] murder” and alleged that appellant

               did, unlawfully and feloniously, attempt to willfully, deliberately
               and with premeditation kill and murder [the officer], knowing or
               having reason to know that the said [officer] was a law
               enforcement officer engaged in the performance of his public
               duties. In violation of [Code §] 18.2-31[(A)](6); 18.2-26, . . . VCC
               Crime Code MUR-0925-F2.

       Appellant, who was represented by counsel, decided to enter guilty pleas to all the charges.

He completed and signed a written form acknowledging that he fully understood the charges

against him and that the maximum punishment for his crimes, if sentenced consecutively, was




       2
         Appellant also was indicted for a second count of use of a firearm in the commission of
a felony, but the trial court granted the Commonwealth’s motion to enter a nolle prosequi to that
charge as “duplicative.”
                                               -2-
“[l]ife x 4 [sic], + 30 yrs, + 3 yrs.” In completing the form, appellant also acknowledged that he

had discussed the charges and how he should plead to them with his attorney.

       At the plea hearing, the trial court recited each of appellant’s indictments to him before he

entered his guilty pleas. The court questioned appellant about his pleas, and he acknowledged that

he understood the maximum punishment for each crime. When the trial court asked appellant,

“[w]hat’s the maximum punishment for the attempted capital murder[],” appellant replied, “[l]ife

without parole.”3 The court confirmed appellant’s response by asking him, “so you understand that

for each of the counts of attempted capital murder that you could receive a life sentence[],” and

appellant responded, “[y]es.” The court also asked appellant if he understood that the court was not

required to follow the sentencing guidelines, and appellant answered affirmatively.

       The trial court found that appellant’s guilty pleas had been freely, voluntarily, and

intelligently made with an understanding of the nature of the charges and the consequences of

the pleas. It then accepted the pleas and heard the Commonwealth’s proffer of evidence, which

appellant acknowledged was an accurate rendition of the facts proving his guilt. The trial court

convicted appellant of all the charges.

       At appellant’s sentencing hearing, the parties jointly moved for a continuance. Counsel for

appellant stated that he and the Commonwealth’s attorney had “noticed that there were some issues

with the sentencing guidelines that had been prepared.” The Commonwealth’s attorney explained

that the probation officer had calculated the guidelines based upon incorrect Virginia Crime Codes4


       3
         The trial court asked appellant if he understood that “there is no parole in Virginia,” and
appellant responded that he did understand.
       4
         The Virginia Crime Codes are an offense identification system based on the Code of
Virginia and developed by the Virginia Criminal Sentencing Commission. See Code
§§ 17.1-800 to -806. VCC references are required inclusions in “any criminal . . . indictment”
that “involves a jailable offense,” but “shall only be used to facilitate administration and
research[] and shall not have any legal standing as they relate to a particular offense or offenses.”
Code § 19.2-390.01.
                                                 -3-
(“VCC”) listed on some of the indictments, and thus some of the guidelines were incorrect.

Although the guidelines and the pre-sentence report had been corrected the previous day, there had

not been adequate time for appellant and his counsel to discuss the revised report. The trial court

granted the continuance.

        The Commonwealth then moved to amend the VCC references on the attempted capital

murder indictments because they did not “match either the title of the indictments or . . . what is

spelled out in the language of the indictment[s]. It was for an attempted capital murder but the VCC

code that was attached was . . . for a first degree murder.” Counsel for appellant objected, arguing

that the indictments appellant had pled guilty to referenced attempted capital murder of a law

enforcement officer in violation of Code §§ 18.2-31 and -26 and that Code § 18.2-26 “is the attempt

code section for a non-capital offense. It would be the defense’s position that the VCC code

referenced should be for a non-capital offense, as that was the code section which [appellant] pled

guilty to.” The Commonwealth responded that “[t]his should be as no surprise really” because

“attempted capital murder was what was discussed. He was informed of that. That’s what he pled

guilty to . . . . That’s what’s listed clearly for each of those indictments as the title for the

indictment. It’s also what’s addressed in the [indictments’] language.”

        The Commonwealth then moved to further amend the indictments to replace references to

Code § 18.2-26 with references to Code § 18.2-25, arguing that “[t]he fact that we’re before this

case is concluded, there’s no reason why we can’t adjust that.” The Commonwealth contended that

“[t]his is . . . a technicality to clear up, this is not something that’s springing anything new and

different on the defense at this point.” Further, the Commonwealth argued, appellant was free to

withdraw his guilty pleas if he wished to do so. Counsel for appellant objected to amending the

code references, stating that “[t]he defense is not contending that this comes as a surprise. . . . The

objection really is to the amendment of the code section in the indictment[s] at this point in time.”

                                                    -4-
       The trial court granted the motion to amend the VCC codes and the motion to amend the

statutory references on each of the three indictments. This appeal followed.

                                              II. ANALYSIS

       Appellant argues that the trial court erred by granting the motion to amend the statutory

references in his attempted capital murder indictments while he was awaiting sentencing,

because Code § 19.2-231 only authorizes the amendment of indictments prior to a finding of

guilt. He further argues that amending the indictments to reflect violations of Code § 18.2-25,

rather than violations of Code § 18.2-26, “significantly changed the punishment range of the

indictment [he] previously plead[ed] guilty to.” Thus, appellant contends, he was “clearly

prejudiced” by the amendments because they “took the maximum punishment from 30 years on

the three charges to three life sentences.”

       Code § 19.2-231 provides, in pertinent part, that “[i]f there be any defect in form in any

indictment, . . . the court may permit amendment of such indictment, . . . at any time before . . .

the court finds the accused guilty or not guilty, provided the amendment does not change the

nature or character of the offense charged.” Here, appellant’s indictments for attempted capital

murder of a law enforcement officer alleged violations of two statutes: Code § 18.2-31(A)(6),

prohibiting the “willful, deliberate, and premeditated killing of a law-enforcement officer,” and

designating that offense as a Class 1 felony; and Code § 18.2-26, prohibiting attempts to commit

felonies other than Class 1 felonies. The latter statutory reference was in error, and the

indictments should have alleged violations of Code § 18.2-25, which prohibits attempts, as here,

to commit a Class 1 felony. The Commonwealth moved to amend the indictments to correct the

erroneous statutory references. At the time it so moved, and at the time the trial court granted the

motion, appellant already had been convicted by the trial court. Accordingly, the amendments to




                                                  -5-
the indictments were untimely under Code § 19.2-231, and the trial court erred, as alleged by

appellant, in granting the motion to amend.

        This determination does not conclude our analysis, however, because “under Code

§ 8.01-678, a harmless error review is required in all cases, unless otherwise provided by another

statute.” Commonwealth v. Kilpatrick, ___ Va. ___, ___ (Aug. 4, 2022). Code § 8.01-678

provides, in pertinent part, that “[w]hen it plainly appears from the record and the evidence given

at the trial that the parties have had a fair trial on the merits and substantial justice has been

reached, no judgment shall be . . . reversed . . . for any error committed on the trial.” This

“‘harmless-error check on judicial power has never been a begrudged limitation,’ instead it is

favored by our courts ‘because it stems from the imperative demands of common sense.’”

Galiotos v. Galiotos, 300 Va. 1, 15 (2021) (quoting Our Lady of Peace, Inc. v. Morgan, 297 Va.

832, 853 (2019)). Accordingly, it is a reviewing court’s duty “‘to consider the trial record as a

whole and to ignore errors that are harmless’ lest they ‘retreat from their responsibility,

becoming instead “impregnable citadels of technicality.”’” Commonwealth v. White, 293 Va.

411, 420 (2017) (quoting United States v. Hasting, 461 U.S. 499, 509 (1983)).

        Where, as here, “the accused has been apprised [by the indictments] of the ‘nature and

character of the accusation,’ any . . . error is non-constitutional” in nature. Sims v.

Commonwealth, 28 Va. App. 611, 620 (1998). The test for non-constitutional harmless error

under Code § 8.01-678, in a criminal case, is whether “one can[] say, with fair assurance . . . that

the judgment was not substantially swayed by the error”; but if “it is impossible to conclude that

substantial rights were not affected . . . or if one is left in grave doubt, the conviction cannot

stand.” Billips v. Commonwealth, 274 Va. 805, 810 (2007) (second and third alterations in

original) (quoting Clay v. Commonwealth, 262 Va. 253, 260 (2001)).




                                                  -6-
        Appellant argues that amending the indictments to allege violations of Code § 18.2-25,

rather than violations of Code § 18.2-26, prejudiced him because the amendments revised the

maximum punishments for the offenses upwards from thirty years’ incarceration to three life

sentences.5 We disagree.

        It is true that then-Code § 18.2-26, referenced in appellant’s indictments for attempted

capital murder of a law enforcement officer, provided maximum sentences of less than life

imprisonment for conviction for attempts to commit noncapital felonies under the statute. See

then-Code § 18.2-26 (providing that convictions under the statute were punishable as Class 4, 5,

or 6 felonies); Code § 18.2-10(d)-(f) (providing minimum and maximum sentences for Class 4,

5, and 6 felonies). It is also true that under then-Code § 18.2-25, appellant was subject to a

maximum sentence of life imprisonment for attempted capital murder of a law enforcement

officer. See then-Code § 18.2-31(A)(6) (providing that capital murder of a law enforcement

officer was punishable as a Class 1 felony); then-Code § 18.2-25 (providing that an attempt to

commit an offense punishable as a Class 1 felony constituted a Class 2 felony); Code

§ 18.2-10(b) (authorizing as punishment for a Class 2 felony “imprisonment for life”). But an

examination of the record makes clear that this discrepancy did not significantly change the

range of punishment that appellant pled guilty to, because appellant repeatedly acknowledged his

understanding that he was pleading guilty to offenses for which he could receive life sentences.

        The indictments at issue clearly alleged “attempted capitol [sic] murder,” described the

nature of that offense, and referenced then-Code § 18.2-31(A)(6), the capital murder statute.

Appellant completed and signed, and the trial court accepted, a written form acknowledging that


        5
            Appellant acknowledged at oral argument that the amendment of the indictments did
not prejudice him in the preparation of his defense. See Rule 3A:6(a) (providing that an
indictment “must cite the statute . . . that defines the offense” but also that “[e]rror in the citation
. . . will not be grounds . . . for reversal of a conviction, unless the court finds that the error or
omission prejudiced the accused in preparing his defense”).
                                                    -7-
the maximum punishment he could receive for his crimes included a sentence of “[l]ife x 4

[sic].” Appellant also acknowledged in his completed form that he had discussed his charges and

how he should plead to them with his attorney. At appellant’s plea hearing, the trial court read

each indictment before appellant entered his pleas. The court then questioned appellant about his

pleas, and appellant acknowledged that he had fully understood the maximum punishment for

each crime. Asked specifically if he knew the maximum punishment for attempted capital

murder, appellant told the court, “[l]ife without parole.” The court then confirmed this response

by asking appellant if he understood “that for each of the counts of attempted capital murder [he]

could receive a life sentence,” and appellant replied affirmatively. Appellant also affirmed that

he understood the court was not required to follow the sentencing guidelines. Because the record

thus makes clear that appellant understood, when he entered his guilty pleas, that he was subject

to maximum punishments of life imprisonment for attempted capital murder of law enforcement

officers, we hold that he was not prejudiced by any error in the untimely amendment of his

indictments. Accordingly, because we can then say with assurance that the proceedings below

were not substantially affected by the amending error and that appellant’s substantial rights were

not affected by it, we hold that the error was harmless. See Billips, 274 Va. at 810.

                                       III. CONCLUSION

       For the foregoing reasons, we find that any error by the trial court in granting an untimely

amendment of appellant’s indictments was harmless, and we affirm appellant’s convictions.

                                                                                         Affirmed.




                                               -8-